DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colgrove et al. (US 9,760,479).
Consider claim 1, Colgrove et al. discloses a memory system, comprising: a set of media; a set of resources, the set of resources comprising hardware capabilities used by the memory system to process commands received from a host system prior to writing data included in the commands to the set of media; and a controller configured to allocate the set of resources in processing requests from the host system to store data in the set of media or retrieve data from the set of media via executing firmware storing a set of performance profiles; wherein a performance manager identifies settings for allocations of the resources in the processing of the requests based on a user identified preference, a given setting in the settings used for varying a parameter value to control operations of a given resource in the set of resources based on a given request (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 24-38, Col. 9 lines 1-32 and 56-Col. 10 line 2, Col. 12 lines 55-56, when a write request is received, a storage device are allocated based on selection rules and performance characteristics tracked by the storage controller. These storage devices are used to process commands coming in from the host. The storage devices that are going to be used are selected before they are written too. The instructions used by the controller are considered firmware. As for the new limitation, Colgrove et al. teaches that based on write and read requests, the amount of requests and the characteristics of the storage devices, the performance characteristics of the storage devices can be weighted (varied) to control operations of the resource.).
Consider claim 2, Colgrove et al. discloses the memory system of claim 1, wherein the set of media includes a flash memory (Col. 3 lines 2-3).
Consider claim 3, Colgrove et al. discloses the memory system of claim 2, wherein the memory system is a solid state drive (Col. 3 lines 2-3).
Consider claim 4, Colgrove et al. discloses the memory system of claim 1, wherein the user identified preference selects performance goal from a plurality of predefined performance goals that have a plurality of setting profiles; and the settings for the allocations of the resources are from a profile selected from the plurality of setting profiles according to the performance goal selected by the user identified preference (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 5, Colgrove et al. discloses the memory system of claim 1, wherein the user identified preference specifies a plurality of weights for a plurality of predefined performance goals that have a plurality of setting profiles; and the settings for the allocations of the resources are computed by applying the plurality of weights on the plurality of setting profiles respectively (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 6, Colgrove et al. discloses the memory system of claim 1, wherein the memory system stores a plurality of setting profiles for a plurality of predefined performance goals respectively; and the settings for the allocations of the resources are based on the plurality of - 21 -- Patent Application Attorney Docket No. 120426-004600/USsetting profiles (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67)
Consider claim 7, Colgrove et al. discloses the memory system of claim 6, wherein the plurality of predefined performance goals include at least one of: optimization for read intensive usage of the memory system; optimization for write intensities usage of the memory system; and optimization for durability of the memory system (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67, weight can be given to quickly performing write operations, for example.).
Consider claim 8, Colgrove et al. discloses the memory system of claim 6, wherein the hardware capabilities includes at least one of: volatile memory, registers, communication buses, and inter-process communication channels (Fig.1, Col. 2 lines 9-23).
Consider claim 9, Colgrove et al. discloses the memory system of claim 6, wherein the controller includes a plurality processors running a plurality of processes; each of the processes performs one of a plurality of tasks in the memory system; and the settings balance resource allocations among the tasks (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 10, Colgrove et al. discloses the memory system of claim 6, wherein the performance manager determines operation statistics of the memory system and identifies settings for allocations of the resources further based on the operation statistics (Col. 9 lines 14-26).
Consider claim 11, Colgrove et al. discloses a method, comprising: providing a set of media and a set of resources in a memory system, the set of resources comprising hardware capabilities used by the memory system to process commands received from a host system; receiving, in the memory system, a user identified preference; identifying settings for allocations of the resources based on the user identified preference; storing the identified settings in firmware of the memory system; and processing, by a controller running the firmware of the memory system, the requests from the a host system to store data in the media or retrieve data from the media prior to accessing the data in the media, using the resources allocated according to the settings, a given setting in the settings used for varying a parameter value to control operations of a given resource in the set of resources based on a given request (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 24-38, Col. 9 lines 1-32, Col. 12 lines 55-56, when a write request is received, a storage device are allocated based on selection rules and performance characteristics tracked by the storage controller. These storage devices are used to process commands coming in from the host. The storage devices that are going to be used are selected before they are written too. The instructions used by the controller are considered firmware. As for the new limitation, Colgrove et al. teaches that based on write and read requests, the amount of requests and the characteristics of the storage devices, the performance characteristics of the storage devices can be weighted (varied) to control operations of the resource.).
Consider claim 12, Colgrove et al. discloses the method of claim 11, wherein the set of media includes a flash memory; the memory system is a solid state drive; and the hardware capabilities includes at least one of: volatile memory, registers, communication buses, and inter-process communication channels (Fig.1, Col. 2 lines 9-23).
Consider claim 13, Colgrove et al. discloses the method of claim 11, wherein the controller includes a plurality processors running a plurality of processes; each of the processes performs one of a plurality of tasks in the memory system; and the settings balance resource allocations among the tasks (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 14, Colgrove et al. discloses the method of claim 13, further comprising: storing a plurality of setting profiles for a plurality of predefined performance goals respectively; wherein the settings for the allocations of the resources are based on the plurality of setting profiles (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 15, Colgrove et al. discloses the method of claim 14, wherein the plurality of predefined performance goals include at least one of: optimization for read intensive usage of the memory system; optimization for write intensive usage of the memory system; and optimization for (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67, weight can be given to quickly performing write operations, for example.).
Consider claim 16, Colgrove et al. discloses the method of claim 14, wherein the user identified preference selects a performance goal from the plurality of predefined performance goals; and the method further includes: selecting a profile from the plurality of setting profiles according to the performance goal selected by the user identified preference; wherein the settings for the allocations of the resources are identified from the profile selected according to the performance goal (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 17, Colgrove et al. discloses the method of claim 14, wherein the user identified preference specifies a plurality of weights for the plurality of predefined performance goals; and the method further includes: applying the plurality of weights on the plurality of setting profiles respectively to compute the settings for the allocations of the resources (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).
Consider claim 18, Colgrove et al. discloses the method of claim 14, further comprising: determining operation statistics of the memory system; - 23 -- Patent Application Attorney Docket No. 120426-004600/USwherein the identifying of the settings for allocations of the resources is further based on the operation statistics (Col. 9 lines 14-26).
Consider claim 19, Colgrove et al. discloses a non-transitory computer storage medium storing instructions which, when executed by a memory system having a set of media and a set of resources and a controller, cause the memory system to perform a method, the method comprising: determining operation statistics of the memory system; receiving, in the memory system, a user identified preference; identifying settings for allocations of the resources based on the user identified preference and the operation statistics, the resources comprising hardware capabilities used by the memory system to process commands received from a host system; storing the identified settings in firmware of the memory system; and 6Docket No. 120426-004602 Response to Office Action Appl. No. 15/931,478 processing, by the memory , a given setting in the settings used for varying a parameter value to control operations of a given resource in the set of resources based on a given request (Fig. 1, Col. 2 lines 9-23, Col. 6 lines 57-64, Col. 7 lines 24-38, Col. 9 lines 1-32, Col. 12 lines 55-56, when a write request is received, a storage device are allocated based on selection rules and performance characteristics tracked by the storage controller. These storage devices are used to process commands coming in from the host. The storage devices that are going to be used are selected before they are written too. The instructions used by the controller are considered firmware. As for the new limitation, Colgrove et al. teaches that based on write and read requests, the amount of requests and the characteristics of the storage devices, the performance characteristics of the storage devices can be weighted (varied) to control operations of the resource.).
Consider claim 20, Colgrove et al. discloses the non-transitory computer storage medium of claim 19, wherein the method further comprises: storing a plurality of setting profiles for a plurality of predefined performance goals respectively; and computing a plurality of first weights for the plurality of predefined performance goals respectively based on the operation statistics; wherein the user identified preference specifies a plurality of second weights for the plurality of predefined performance goals respectively; and wherein the plurality of first weights and the plurality of second weights are applied on the plurality of setting profiles to determine the settings for the allocations of the resources (Fig.1, Col. 2 lines 9-23, Col. 4 lines 57-64, Col. 6 lines 57-64, Col. 7 lines 1-38, Col. 9 lines 44-67).

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. The applicant argues pertaining to the new claim amendments have been addressed in the appropriate claim rejections above.
The applicant argues that Colgrove does not describe a type of external control of internal resources. However, the storage array controller performs the control aspects and Col. 9 lines 28-31 states that another device including one separate from the system can perform these function. The claims don’t appear to state that the performance manager is external to any particular component or system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136